Exhibit 10.28

Navient Corporation 2014 Omnibus Incentive Plan

Independent Director Stock Award Agreement 2014

Pursuant to the terms and conditions of the Navient Corporation 2014 Omnibus
Incentive Plan (the “Plan”), Navient Corporation (the “Corporation”) hereby
grants to                     (the “Grantee”)             shares of common stock
of the Corporation, par value $0.01, on May 22, 2014 (the “Grant Date”), subject
to the terms and conditions below. All capitalized terms used herein that are
not defined shall have the meanings as set forth in the Plan.

 

  •   The Corporation may impose such restrictions, conditions or limitations as
it determines appropriate as to the timing and manner of any transfer or sale by
the Grantee of any shares of Common Stock, including without limitation
(a) restrictions under an insider trading policy and (b) restrictions that may
be necessary in the absence of an effective registration statement under the
Securities Act of 1933, as amended, covering the shares of the Corporation’s
common stock. The sale of the shares must also comply with other applicable laws
and regulations governing the sale of such shares.

 

  •   As an essential term of this award, the Grantee consents to the
collection, use and transfer, in electronic or other form, of personal data as
described herein for the exclusive purpose of implementing, administering and
managing Grantee’s participation in the Plan. By accepting this award, the
Grantee acknowledges that the Corporation holds certain personal information
about the Grantee, including, but not limited to, name, home address and
telephone number, date of birth, social security number or other identification
number, salary, tax rates and amounts, nationality, job title, any shares of
stock held in the Corporation, details of all options or any other entitlement
to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding, for the purpose of implementing, administering and managing the
Plan (“Data”). Grantee acknowledges that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in jurisdictions that may have
different data privacy laws and protections, and Grantee authorizes the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Grantee or the Corporation may elect
to deposit any shares of the Corporation’s common stock. Grantee acknowledges
that Data may be held to implement, administer and manage the Grantee’s
participation in the Plan as determined by the Corporation, and that Grantee may
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, provided however, that refusing or withdrawing Grantee’s
consent may adversely affect Grantee’s ability to participate in the Plan.

 

  •   The Corporation may, in its sole discretion, decide to deliver any
documents related to any awards granted under the Plan by electronic means or to
request Grantee’s

 

1



--------------------------------------------------------------------------------

Exhibit 10.28

 

 

consent to participate in the Plan by electronic means. Grantee hereby consents
to receive such documents by electronic delivery and, if requested, to agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Corporation or another third party designated by the
Corporation, and such consent shall remain in effect throughout Grantee’s term
of service with the Corporation and thereafter until withdrawn in writing by
Grantee.

 

  •   The Grantee hereby agrees to accept as binding, conclusive, and final all
decisions and interpretations of the Board and, where applicable, the Committee
concerning any questions arising under this Agreement or the Plan.

 

  •   Nothing in the Plan, in this Agreement or any other instrument executed
pursuant thereto or hereto shall confer upon the Grantee any right to continued
service on the Board.

 

  •   The Board and/or the Committee reserves the right to unilaterally amend
this Agreement to reflect any changes in applicable law or financial accounting
standards.

 

  •   This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to principles of conflicts
of law.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given if personally
delivered, telefaxed or telecopied to, or, if mailed, when received by, the
other party at the following addresses:

If to the Corporation to:

Human Resources Department

ATTN: Equity Plan Administration

300 Continental Drive

Newark, DE 19713

If to the Grantee, to the last address maintained in the Corporation’s files for
the Grantee.

 

  •   In the event of any conflict between the provisions of this Agreement and
the provisions of the Plan, the terms of the Plan control, except as expressly
stated otherwise herein. This Agreement and the Plan together set forth the
entire agreement and understanding between the parties as to the subject matter
hereof and supersede all prior oral and written and all contemporaneous or
subsequent oral discussions, agreements and understandings of any kind or
nature. Capitalized terms not defined herein shall have the meanings as
described in the Plan.

 

  •   In the event that any provision of this Agreement is declared to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable,

 

2



--------------------------------------------------------------------------------

Exhibit 10.28

 

 

or otherwise deleted, and the remainder of this Agreement shall not be affected
except to the extent necessary to reform or delete such illegal, invalid or
unenforceable provision. The headings in this Agreement are solely for
convenience of reference, and shall not constitute a part of this Agreement, nor
shall they affect its meaning, construction or effect. The Grantee shall
cooperate and take such actions as may be reasonably requested by the
Corporation in order to carry out the provisions and purposes of the Agreement.
The Grantee is responsible for complying with all laws applicable to Grantee,
including federal and state securities reporting laws.

 

Accepted by:

 

Signature

 

Date

 

NAVIENT CORPORATION

BY:    

  John F. Remondi   Chief Executive Officer

 

3